Citation Nr: 0432175	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  96-01 341	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992.  The veteran also has seventeen days of 
verified active duty for training (ACDUTRA) in July 1994.  
Attempts to verify other periods of ACDUTRA have been 
unsuccessful.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to the 
benefit currently sought on appeal.  The claim has been in 
appellate status since November 1995, having been remanded by 
the Board five times. 


FINDING OF FACT

The evidence does not demonstrate that the veteran suffers 
from a low back disorder.


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated in the 
veteran's active duty service or ACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1101, 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act 

The United States Court of Appeals for Veterans' Claims 
(Court) has held that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  The VCAA was enacted 
in November 2000.

In the present case, the issue on appeal arises from a claim 
for service connection for a low back disorder.  In this 
context, the Board notes that a substantially complete 
application was received in June 1995 and adjudicated in 
August 1995, prior to the enactment of the VCAA.  Over the 
long course of the appeal, and prior to the final 
certification of the claim to the Board, the AOJ provided 
notice to the claimant regarding the VA's duties to notify 
and to assist.  Specifically, in January 2001, the AOJ 
notified the veteran of the general purpose of the VCAA, 
being that VA had a duty to make reasonable efforts to help 
him obtain relevant records.  The veteran was notified that 
certain records referable to his reserve duty had not been 
located and was requested to submit any records or other 
evidence he had in his possession.  The veteran did not 
respond.

Additionally, in February 2004, the AOJ specifically notified 
the claimant of the information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
the claim.  Thus, the Board finds that the content and timing 
of the February 2004 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training 
(ACDUTRA) or for injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

The veteran contends that he has had back pain since 1989, 
when he suffered a lifting injury on active duty.  He further 
contends that training exercises in August of 1994, while on 
ACDUTRA, aggravated this injury.  He has also indicated 
additional injury due to an accident while on ACDUTRA 
sometime in 1995, without reference to details. 

As a preliminary matter, the Board notes that the veteran's 
complete service medical records, particularly those from his 
reserve duty, are unavailable.  Under such circumstances, the 
VA has a heightened duty to search for medical information 
from alternative sources in order to reconstruct the service 
medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990).  In that regard, the information of record indicates 
that the RO made several attempts over the course of the 
appeal to verify the veteran's reserve duty and locate any 
associated medical records. 

In July 1998, the veteran was requested to identify 
specifically all periods of ACDUTRA.  No response was 
received.  In July 1999, the RO requested the veteran's naval 
reserve records from the National Personnel Records Center 
(NPRC).  The NPRC was notified in February 2000 by the Naval 
Reserve Personnel Center that it did not have any records on 
file for the veteran.  In May 2000, the RO requested reserve 
records from the Marine Corps Base at Camp Pendleton, 
California, where the veteran had previously been stationed.  
No medical records for the veteran were on file at that base.  
The RO notified the veteran in May 2000 that efforts to 
obtain records concerning his reserve duty had been 
unsuccessful.  The RO requested the veteran submit any 
records in his possession from his reserve duty.  No records 
were submitted.  In May 2000, the Military Records Specialist 
at the RO indicated that despite all procedures having been 
followed properly, the veteran's complete reserve records 
were not available.  She further indicated that further 
attempts would be futile. 

With consideration of the facts set forth above, and in light 
of the apparent unavailability of portions of the service 
medical records, the Board is satisfied that its duty has 
been met and that reasonable efforts to reconstruct the 
veteran's service records have been made.  As will be fully 
addressed below, the Board concludes that additional 
developmental action by the RO is not warranted in this 
instance, as such activity would not be fruitful in obtaining 
additional pertinent medical information or documenting 
information that cannot generally be obtained from existing 
medical evidence of record.

The claims file does contain the veteran's active duty 
service medical records, dated from March 1988 to September 
1992.  Also of record are some reserve duty service medical 
records, dated from September 1992 to October 1994.  The 
records relevant to the issue on appeal are outlined below.

At the time of his March 1988 enlistment examination, the 
veteran's spine was evaluated as normal.  In April 1989, the 
veteran reported to sick call with complaints of mid, right-
sided back pain, sustained after moving furniture.  He 
indicated a history of trauma roughly two years prior, and 
that he had experienced pain on and off since then.  Upon 
examination, the diagnosis noted was muscular discomfort from 
moving furniture.  

In March 1992, the veteran presented to sick call with 
complaints of lower back pain and tail bone pain, described 
as a deep, dull ache.  The diagnosis was coccyx pain.  X-ray 
studies were within normal limits.  In May 1992, the veteran 
was still experiencing pain in the low back and tail bone.  
The diagnosis was coccydynia.

The veteran's spine was evaluated as normal in his August 
1992 separation examination. 

The available reserve duty records include the veteran's 
Annual Certificate of Physical Condition for December 1992 
and March 1994, which were both negative for any complaints, 
treatment, or diagnosis of a low back disability.  The 
balance of the records from this time period document 
treatment for various other medical conditions and are not 
applicable to the issue on appeal.

Post service medical records are sparse, but include several 
VA examinations in August 1995 in conjunction with the 
veteran's original claims for service connection.  Of note is 
a spine examination in which the veteran gave a history of a 
lifting injury in 1989 while he was a nurse assistant on 
active duty.  He related having back pain off and on since 
then.  An x-ray study revealed a mild anterior wedge 
deformity of the L1 vertebral body.   Upon examination, the 
examiner noted a diagnosis of mechanical back pain.

The veteran was twice seen in a VA outpatient clinic for 
complaints of low back pain.  In June 2000, the veteran 
relayed a long history of back pain, which worsened 
approximately 6 weeks prior after weight lifting.  Physical 
examination showed mild tenderness over muscles T4.  The 
assessment was back pain.  In September 2001, the veteran 
stated that he had lower back pain with tightness after 
running on a paved track.  Upon examination, he had normal 
range of motion and was advised to sleep with a pillow 
between his legs and try applying heat or cold for results.

The veteran underwent a VA joints examination in March 2003, 
per request of the Board.  The veteran reported being in the 
Reserves in 1994 and experiencing back pain, which radiated 
to his thigh.  He also reported that he had not been seeking 
medical treatment over the years for his back pain, but 
instead was self-medicating.  X-ray studies of the lumbar 
spine were essentially normal, with the exception of a benign 
appearing cyst on the right femoral neck.  The examiner 
indicated the cyst was certainly not related to any service 
situation.  Upon a complete examination, the diagnosis was an 
essentially normal lumbar spine.  

In March 2004, the examiner prepared an addendum to the 
earlier VA exam at the request of the Board.  He reviewed the 
veteran's claims file, to include the service medical records 
described above, the August 1995 VA examination, and the 
outpatient clinical records.  He noted that the wedge 
deformity on L1 which had been noted on the 1995 x-ray was an 
overrating, because subsequent x-rays of the thoracic spine, 
which also would show L1 and the lumbar spine, failed to 
reveal any changes.  He further posited that if the veteran 
had a true wedge deformity in 1995, arthritic changes would 
be visible on the subsequent x-rays, and they were not.  He 
also noted there is currently some narrowing at the L5-S1 
disc space, but it was the same amount of narrowing to be 
seen in the majority of individuals in his age group and was 
therefore physiologic.  Additionally, he stated that a single 
episode of coccydynia (which is irritation of the tail bone) 
and a single episode of a thigh strain does not produce a low 
back disability.  Based upon the review of the record and his 
previous examination of the veteran, he concluded that the 
veteran had no current low back disability.  

In summary, to establish service connection, there must be 
evidence of a medical nexus between an in-service injury and 
a current disability.  The service medical records 
demonstrate that the veteran had in-service complaints of 
back pain.  The primary issue, therefore, is whether there is 
a current back disability which has been medically linked to 
these in-service incidents.  

The Board initially notes that, per the veteran's report, he 
did not seek treatment of his lower back after service, but 
instead self-medicated.  Thus, post service treatment records 
are limited.  There are two instances of lower back pain 
noted in the VA outpatient clinical records, with references 
to weight lifting and running as the cause of pain.  There 
are also two VA examinations conducted on the basis of 
complaints of back pain.  First, the August 1995 examination 
demonstrated that the veteran had mechanical low back pain, 
and a mild wedge deformity of the L1 vertebral body.  The 
March 2003 VA exam, together with its March 2004 addendum, 
discredits the wedge deformity finding, based on current x-
rays.  That examination also demonstrated that the veteran 
had no current low back disability, after specifically 
addressing the evidence of record.  Without a current 
disability, service connection may not be established.  The 
Court has specifically disallowed service connection where 
there is no present disability:  "[c]ongress specifically 
limits entitlement for service connected disease or injury to 
cases where such incidents have resulted in a disability. . . 
.  In the absence of proof of a present disability there can 
be no valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the claim 
must be denied.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



